

116 HCON 46 IH: Expressing support for the designation of June 21 as National ASK (Asking Saves Kids) Day to promote children’s health and safe storage of guns in the home.
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 46IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Mr. Cicilline (for himself, Mrs. McBath, and Mr. Deutch) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing support for the designation of June 21 as National ASK (Asking Saves Kids) Day to
			 promote children’s health and safe storage of guns in the home.
	
 Whereas according to estimates from the Centers for Disease Control and Prevention, in 2016, on average, 8 children and teens per day were injured or killed from the unintentional discharge of a firearm;
 Whereas 1.7 million children in the United States live in homes with loaded and unlocked guns; Whereas in States that collect data through the National Violent Death Reporting System, on average, 80 percent of unintentional firearm deaths of children under 15 occurred in a home;
 Whereas in approximately 75 percent of school shootings by a student, the gun was brought from their home or the home of a family member and owned by an adult family member;
 Whereas the ASK Campaign encourages parents to add a question to a conversation before their child visits other homes, Is there a gun in your house?, and follow affirmative answers with, Is it locked and unloaded?;
 Whereas asking these simple questions about gun safety before sending your child to visit or play at another home could help save your child’s life;
 Whereas asking these questions will raise awareness of the need for safe storage of guns in the home as a proven effective preventative safety measure;
 Whereas asking these questions will prevent incidents of family fire, in which an improperly stored or misused gun results in injury or death;
 Whereas the ASK Campaign was first established with the American Academy of Pediatrics (AAP) in 2000 and is currently administered by the Brady Campaign;
 Whereas the president of the AAP has said, Keeping children and teens safe from preventable injuries is one of the most important things we do as pediatricians.;
 Whereas a November 2017 Government Accountability Office report, Personal Firearms: Programs that Promote Safe Storage and Research on Their Effectiveness, identified 16 public or nonprofit programs that promote safe gun storage, including the ASK program, and reported that the ASK Program was the only national program to be evaluated and validated as effective;
 Whereas June 21, the first day of summer, the season in which kids typically spend more time at a friend’s or family member’s home, has traditionally been designated as National ASK Day;
 Whereas the Brady Center and Campaign, its more than 100 chapters in a majority of States throughout the Nation, and its many local, State, and national partners come together to highlight the ASK Campaign each year in communities across the Nation; and
 Whereas June 21, 2019, is designated by national organizations, as well as various local and State governments, including State legislatures, as the 16th annual National ASK Day: Now, therefore, be it
	
 That Congress— (1)supports the designation of National ASK (Asking Saves Kids) Day to encourage parents to begin asking this life-saving question;
 (2)encourages public health, medical, and other professionals to discuss gun ownership, gun safety, and safe storage in the home with their patients and parents and guardians of minors; and
 (3)supports the goals and ideals of National ASK Day. 